DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on February 14, 2022 have been entered
Claims 1, 7, and 16 have been amended. 

Response to Arguments
Applicant’s arguments filed on February 14, 20221 have been considered but moot in view of the new grounds of rejection necessitated by the applicant’s amendments. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-7, 9-11, 13-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being un-patentable over Chen et al. (“Chen”, US 20160065653 A1) hereinafter Chen, in view of Shuman et al. (“Shuman”, US 20140241354 A1) hereinafter Shuman, and further view of Ratias (“Ratias”, US 20180234496 A1) hereinafter Ratias. 

Regarding claim 1, Chen teaches a system for deployment of coordinated device network applications ([0019] Fig. 1  IOT system 100. In the IOT system 100, a system server 126 may construct IOT device configurations 118A and/or 118B (generally, a device configuration 118 or device configurations 118) based on user input received from a user 102. In some embodiments, the user 102 may interact with a configuration controller 104 to provide the user input used in construction of the device configurations 118.), the system comprising: 
a plurality of computing devices corresponding to user devices ([0019-0025] Fig. 1 User Devices 112, users 102, System server, cloud server 108) and configured to provide one or more ([0082-0085] Fig. 2 the configuration controller 104 may include a determination module 202, a simulation module 204, a configuration module 206, a deployment module 208, a communication module 252, and a marketplace module 210 (collectively, IOT modules 270). Each of the IOT modules 270 may be implemented as software including one or more routines configured to perform one or more operations.); and 
one or more computing devices associated with a coordinated device management service for coordinating a first coordinated device and a second coordinated device having different modules for communication ([0040] Fig. Fig. 1 the gateway module 110 may include any system or device that enables communication between the IOT devices 106 using different communication protocols {different modules for communications}. The gateway module 110 may include other devices that are used in the communication between the IOT devices 106.); wherein the coordinated device management service is configured to: 
receive a manual selection of the first coordinated device from an interface generated on a user device ([0052] The preferences of the user 102 may include user input that may include a selection of a solution template, a selection of one or more of the IOT devices 106, selection of one or more available parameters of the IOT devices 106, selection of one or more constraints of the IOT devices 106, and the like.); 
determine a first module associated with the first coordinated device, wherein the first module identifies ([0089]  Fig. 2 may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230)): 
(i) a first set of inputs, (ii) a first set of outputs, and (iii) a first set of communication protocols for the first coordinated device, the first set of communication protocols including a first communication input protocol for receiving the first set of inputs associated with the first ([0047-0050] Fig. 3 includes the device capabilities 304, device combinations 306, and the solutions 308,  include information related to links between one or more of the IOT devices 106, such as constraints, communication protocols, first, second and third IOT device, each has its own module of communication)
Receive from the interface generated on the user device a manual selection of the second coordinated device ([0052] The preferences of the user 102 may include user input that may include a selection of a solution template, a selection of one or more of the IOT devices 106, selection of one or more available parameters of the IOT devices 106, selection of one or more constraints of the IOT devices 106, and the like.); 
 receive, from the interface generated on the user device, a workflow definition between the first and second coordinated device, wherein the workflow definition includes ([0004] receiving user input effective to select a solution template {workflow} for a device configuration for a particular automated interaction between two or more IOT devices)([0091] the IOT devices 106 may not communicate with one another, the configuration module 206 may access one or more of the solutions 308, which may include information regarding a particular portion of the network connection between two or more of the IOT devices 106)([0107]): 
(i) at least a communication path between the first and second coordinated device, the communication path defined by a user illustration received from the interface ([0050] Fig. 3 the IOT database 116 may also include information related to links between one or more of the IOT devices 106, such as constraints)([0057-0059] network connections between the selection IOT devices) and 
([0018] The configuration controller may access device capabilities from an IOT database for the selected IOT devices and may configure a network connection between the selected IOT devices) ([0066-0068]  When an individual triggers the door sensor, the camera may be triggered, the setting may initiate other IOT devices such as a media recorder or a sprinkler system.)([0069]  When a measured biometric condition of an individual triggers a setting in the analytics service, the thermostat may adjust a temperature of a room or the mattress adjustment system may adjust a firmness of the mattress);
determine a second module associated with the first coordinated device ([0089]  may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230)):  
wherein the second module identifies (i) a second set of inputs, (ii) a second set of outputs, and (iii) a second set of communication protocols for the first coordinated device, the second set of communication protocols including a second communication input protocol for receiving the second set of inputs associated with the second coordinated device and a second output communication protocol for transmitting the second set of outputs associated with the second coordinated device ([0047-0050] Fig. 3 includes the device capabilities 304, device combinations 306, and the solutions 308,  include information related to links between one or more of the IOT devices 106, such as constraints, communication protocols, first, second and third IOT device, each has its own module of communication)
wherein the mapping defines a transformation of the communications between the first and second coordinated devices to facilitate the communications between the first and second coordinated devices without requiring a modification to the first and second modules ([0049] Fig. 3 Device interoperability database, devices combinations, translator gateway appliance, devices combinations)
wherein the generated executable code, when executed by the one or more computing devices associated with the coordinated device management service, causes the coordinated device management service to at least: in response to receiving the communications between the first and second coordinated devices, route the communications between the first and second coordinated devices to a remote on-demand code execution system to perform the transformation of the communications between the first and second coordinated devices, cause the generation of executable code corresponding to the workflow,
 ([0106] Fig. 4A, Fig 4B The system server 126 may include or may be communicatively coupled to one or more non-transitory computer-readable media (e.g., the memory 216 of FIG. 2) having stored thereon or encoded therein programming code or instructions that are executable by a processor to perform or cause performance of the method 400. ).

Chen does not explicitly teach automatically generate a mapping between the first and second coordinated device based on the communication path defined in the workflow definition, generate a workflow corresponding to the communication decision making logic and the mapping; however
Shuman teaches automatically generate a mapping between the first and second coordinated device based on the communication path defined in the workflow definition ([0066-0068] Figs 5-9 the ad-hoc IoT device groups may be formed at block 530 to implement a particular desired function, whereby one or more IoT devices that have attributes indicating support for the desired function may be dynamically allocated to the ad-hoc IoT device group and then directed to implement the desired function (e.g., as will be described in further detail below with respect to FIGS. 6-9)) ([0056] implementations of the type of processing that can be performed by the logic configured to process information 310 includes but is not limited to performing determinations, establishing connections, making selections between different information options, performing evaluations related to data, interacting with sensors coupled to the communication device 300 to perform measurement operations, converting information from one format to another (e.g., between different protocols such as .wmv to .avi, etc.)), 
generate a workflow corresponding to the communication decision making logic and the mapping ([0065-0069] Fig. 5 steps 550 and 560)([0070-0073] Fig. 6 {Block 660} the device organizer may then direct the independent device group that was formed at block 650 to implement the desired function at block 660). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chen in view of Shuman in order to automatically generate a mapping and generate a workflow corresponding to the communication decision making logic and the mapping because it would provide an efficient way to organize various heterogeneous IoT devices into pre-defined and/or ad-hoc IoT device groups to support efficient interaction among IoT devices and achieve desired functions.

Chen does not explicitly teach wherein the mapping between the first and second coordinated device is not previously defined, and further wherein the mapping is automatically generated based on the first set of outputs associated with the first coordinated device and the second set of inputs associated with the second coordinated device, however
Ratias teaches wherein the mapping between the first and second coordinated device is not previously defined, and further wherein the mapping is automatically generated based on the first set of outputs associated with the first coordinated device and the second set of inputs ([0095] A mapping means translates the first synchronization signal to conform to the communication protocol, as well as supplies any necessary additional information regarding the second device that is not known to the first device, to effectuate the communication with the second device.))
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chen in view of Ratias in order to map the output of the first device to the input of the second device because it would help sharing information among different IOT devices more efficiently and transfer data utilizing multiple communication protocol in low cost and high effective way.

Regarding claim 2, Chen, Shuman and Ratias teach the system of claim 1.
Chen further teaches receive a selection of a third coordinated device from a user device and a workflow definition between the third coordinated device and at least the first or second coordinated device  ([0048-0052] Fig. 3, three IOT devices, interoperability of devices combinations, The preferences of the user 102 may include user input that may include a selection of a solution template, a selection of one or more of the IOT devices 106, selection of one or more available parameters of the IOT devices 106, selection of one or more constraints of the IOT devices 106, and the like.);
determining a third module associated with the third coordinated device and defining a third set of inputs, a third set of outputs and a third set of interfaces for the third coordinated device ([0047-0050] Fig. 3 includes the device capabilities 304, device combinations 306, and the solutions 308,  include information related to links between one or more of the IOT devices 106, such as constraints, communication protocols, first, second and third IOT device, each has its own module of communication)

Shuman teaches update the workflow definition to include at least a communication path between the first, second and third coordinated devices and additional communication decision making logic ([0038-0040] Fig. 1C Communication paths are depicted)([0069-0072] Fig. 5 a new IoT device may be added to one or more pre-defined IoT device groups upon initialization at block 520 and/or ad-hoc IoT device groups at block 530 based on a current status and/or subsequent changes in status, a bathtub IoT device may notify an ad-hoc hot water group that water will be required for a certain time period (e.g., the next 15 minutes or until the bathtub has filled), or the bathtub may appropriately join the ad-hoc hot water group for the time period during which hot water will be required.)([0073] Fig. 6 block 640, the device organizer may then direct the determined subset of local IoT devices to form an independent device group at block 650. In one embodiment, signaling between the device organizer and the subset of local IoT devices that may be used to direct the subset of local IoT devices to form the independent device group at block 650 can occur over the bootstrapping channel or some other channel) ([0082-0085] Fig. 9 ), 
automatically generate an updated mapping between the first, second and third coordinated devices based on the communication path wherein the mapping defines a transformation of communications based on the first, second and third modules, wherein the ([0066-0068] Figs. 5-9  the ad-hoc IoT device groups may be formed at block 530 to implement a particular desired function, whereby one or more IoT devices that have attributes indicating support for the desired function may be dynamically allocated to the ad-hoc IoT device group and then directed to implement the desired function) ([0085] Fig. 9 Blocks {935-965} show the updated workflow between the three IoT devices Thermostat, Cooling Unit and Heating Unit)([0067] In another example, all IoT devices in a home that are currently using hot water may be dynamically allocated to an ad-hoc hot water IoT device group, whereby any IoT device that wants to communicate with the IoT devices in the ad-hoc hot water group can address the group (e.g., via a message to the group owner or manager) without needing to know or otherwise identify the individual IoT member devices). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chen in view of Shuman in order to automatically generate an updated mapping and generate a an updated workflow corresponding to the communication decision making logic and the mapping because it would provide an efficient way to organize various heterogeneous IoT devices into pre-defined and/or ad-hoc IoT device groups to support efficient interaction among IoT devices and achieve desired functions.

Regarding claim 3, Chen, Shuman and Ratias teach the system of claim 1.
Chen further teaches wherein the coordinated device management service is further operable to test a simulation of the formed workflow ([0004] the method includes receiving additional user input effective to select two or more IOT devices implemented in the partial solution template, accessing device capabilities of the selected IOT devices from the IOT database, configuring a network connection between the selected IOT devices, simulating a device configurations using the device capabilities accessed from an IOT database for the two or more IOT devices)([0060] configuration controller 104 may simulate the device configuration 118)([0066-0068] Based on the simulation, the configuration controller 104 may determine whether the home security configuration is operational.).

Regarding claim 4, Chen, Shuman and Ratias teach the system of claim 1.
Chen further teaches wherein the user device is further configured to generate one or more user interfaces for selecting the first and second coordinated devices and the workflow definition ([0052] The preferences of the user 102 may include user input that may include a selection of a solution template, a selection of one or more of the IOT devices 106, selection of one or more available parameters of the IOT devices 106, selection of one or more constraints of the IOT devices 106, and the like.)([0004] receiving user input effective to select a solution template for a device configuration for a particular automated interaction between two or more IOT devices)([0091] the IOT devices 106 may not communicate with one another, the configuration module 206 may access one or more of the solutions 308, which may include information regarding a particular portion of the network connection between two or more of the IOT devices 106)([0107])

Regarding claim 5, Chen, Shuman and Ratias teach the system of claim 1.
Chen further teaches wherein the coordinated device management service determines the module for at least the first or second coordinated device based on previously defined modules for a set of coordinated devices ([0053-0054] complete solution template may include pre-selected IOT devices 106. The complete solution templates may be marked or otherwise include an indication that allows the configuration controller 104 to identify a solution template as a complete solution template,  A partial solution template may include some suggested IOT devices 106, some suggested configuration parameters, one or more related functionalities that may be achieved with one or more IOT devices 106, and categories of the IOT devices 106 that may be implemented to achieve the particular automated interaction.).

Regarding claim 6, Chen, Shuman and Ratias teach the system of claim 1.
Chen further teaches determine that the first module has not been previously defined for the first coordinated device ([0030] the vendor 128 may communicate updates regarding capabilities of the IOT devices 106, information related to new IOT devices, and the like. The system server 126 and/or the user device 112 may accordingly enable construction of the device configurations 118 using updated information.); and 
obtain a manual definition of the first module associated with the first coordinated device from the user device ([0019-0023] Fig. 1 . In the IOT system 100, a system server 126 may construct IOT device configurations 118A and/or 118B (generally, a device configuration 118 or device configurations 118) based on user input received from a user 102.).

Regarding claim 7, claim 7 can be rejected with the reasoning as claim 1.

Regarding claim 9, Chen, Shuman and Ratias teach the computer-implemented method of claim 7.
Chen further teaches wherein the workflow definition includes communication decision making logic further comprising receiving rendering resource configuration information ([0019-0021] Fig. the user 102 may interact with a configuration controller 104 to provide the user input used in construction of the device configurations 118, the configuration controller 104 may be configured to receive the preference of the user 102. Based on the user input, the configuration controller 104 may construct the device configuration 118 embodying the preference)

Regarding claim 10, Chen, Shuman and Ratias teach the computer-implemented method of claim 9.
Chen further teaches wherein the communication decision logic includes a specification of criteria for allowing communications between two coordinated devices ([0015] an environment to users that enables the construction of device configurations according to their preferences and allows multiple types of devices to communicate and interact)([0049-0052] The device interoperability database 312 may include the device interoperability of one or more device combinations 306 of the IOT devices 106)([0089] the communication module 252 may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230). By selecting the IOT devices 106 and the partial solution template, a user may be indicating that the selected IOT devices 106 are to be implemented in the partial solution template.).

Regarding claim 11, Chen, Shuman and Ratias teach the computer-implemented method of claim 9. 
Chen further teaches wherein the communication decision logic includes a specification of criteria for selecting a communication path between multiple coordinated devices ([0049-0052] The device interoperability database 312 may include the device interoperability of one or more device combinations 306 of the IOT devices 106)([0089] the communication module 252 may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230). By selecting the IOT devices 106 and the partial solution template, a user may be indicating that the selected IOT devices 106 are to be implemented in the partial solution template.).

Regarding claim 13, claim 13 can be rejected with the reasoning as claim 5.

Regarding claim 14, Chen, Shuman and Ratias teach the computer-implemented method of claim 7.
Chen further teaches wherein determining the first and second of modules includes obtaining a manual definition for one or more modules not previously defined for a set of coordinated devices ([0019-0023] Fig. 1 . In the IOT system 100, a system server 126 may construct IOT device configurations 118A and/or 118B (generally, a device configuration 118 or device configurations 118) based on user input received from a user 102.).

Regarding claim 15, Chen, Shuman and Ratias teach the computer-implemented method of claim 7.
Chen further teaches testing a simulation of the formed workflow prior to generating the executable code ([0004] the method includes receiving additional user input effective to select two or more IOT devices implemented in the partial solution template, accessing device capabilities of the selected IOT devices from the IOT database, configuring a network connection between the selected IOT devices, simulating a device configurations using the device capabilities accessed from an IOT database for the two or more IOT devices)([0060] configuration controller 104 may simulate the device configuration 118)([0066-0068] Based on the simulation, the configuration controller 104 may determine whether the home security configuration is operational.)([0099] the marketplace module 210 may provide the lists of the IOT devices, solution templates, and virtual appliances prior to the configuration module 206 configuring the network connections).

Regarding claim 16, claim 16 can be rejected with the reasoning as claim 7.
Regarding claim 18, claim 18 can be rejected with the reasoning as claim 9.
Regarding claim 20, claim 20 can be rejected with the reasoning as claim 13.
Regarding claim 21, claim 21 can be rejected with the reasoning as claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444